        Case 5:21-cv-00159-GTS-ATB Document 14 Filed 09/03/21 Page 1 of 2




                                  United States District Court
                                 Northern District of New York

BRANDON DANIEL CIANCIO,           )           Case 5:21-cv-00159-GTS-ATB
                                  )
             Plaintiff,           )           Glenn T. Suddaby
                                  )           United States District Court Judge
vs.                               )
                                  )           Andrew T. Baxter
KILOLO KIJAKAZI, 1                )           United States Magistrate Judge
Acting Commissioner of the Social )
Security Administration           )           Stipulation – Document Filed Electronically
                                  )
             Defendant.           )           August 31, 2021

                                Parties’ Stipulation for Remand

        The parties stipulate that the Commissioner’s final decision be reversed and that this action

be remanded to the Commissioner for further administrative proceedings pursuant to the sixth

sentence of 42 U.S.C. § 405(g). Due to an error in the recording process during the administrative

hearing, the Social Security Administration is unable to prepare the administrative record, and a

de novo hearing and decision are necessary. Since remand is ordered pursuant to the sixth sentence

of 42 U.S.C. § 405(g), this Court retains jurisdiction and no Judgment needs to be entered at this

time.

Respectfully Submitted,

Kilolo Kijakazi,                                      Brandon Daniel Ciancio,

By Her Attorneys                                      By His Attorney

Antoinette T. Bacon,
Acting United States Attorney



1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
U.S.C. § 405(g).
      Case 5:21-cv-00159-GTS-ATB Document 14 Filed 09/03/21 Page 2 of 2




/s/ Jessica Richards                             /s/ Howard D. Olinsky 2
Jessica Richards                                 Howard D. Olinsky, Esq.
Special Assistant United States Attorney         Olinsky Law Group
N.D.N.Y. Bar Roll No. 700996                     250 S. Clinton Street, Suite 210
Social Security Administration                   Syracuse, NY 13202
Office of the General Counsel                    (315) 701-5780
J.F.K. Federal Building, Room 625                holinsky@windisability.com
Boston, MA 02203
(617) 565-1833
jessica.richards@ssa.gov




                                                            9/3/2021




2
 Signed by Jessica Richards with Howard D. Olinsky’s permission via email on August 31,
2021.
